DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation " a reader " in lines 21-22.  There is insufficient antecedent basis for this limitation in the claim.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 4, the phrases “may assume”, “may be activated”, ““may be deactivated” renders the claim(s) indefinite because   the limitation “may “can be defined as possible or probable thereby rendering the scope of the claim(s) unascertainable and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  However, for the purpose of examination and art rejection the claims will be given their broadest reasonable interpretations as best understood by the Examiner.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. US Publication No. 2002/0175873 in view of Nakamura JP 2016177511 cited by Applicant, translation provided by Examiner.
Re Claim 1, King discloses a seal comprising: 
opened); and an electronic device (transponder 10 ) that is coupled to the antenna (16)  and configured to communicate with a reader  ( 50 ) via said antenna (16)  when the reader is placed in proximity to the antenna (P60-P62; "transponder," that is a passive radio-frequency device with the ability to rectify incoming radio energy and provide power to power the device for communication and operation; P62  Fig. 1 );  the electronic device (transponder 10) being connected to the sensor (P62;  Transponder 10 may also be connected to sensor 20) , and the electronic device (transponder 10 ) being supplied with power only by the antenna when a reader is placed in proximity to the antenna ( P64; when antenna 16 is in the presence of field 58 emitted by interrogation reader 50, communication electronics 14 are energized by signal 56, thereby energizing transponder 10. Transponder 10 remains energized so long as antenna 16 is in the field 58 of interrogation reader 50. Communication electronics 14 demodulates signal 56 and sends the message containing information or request to control system 12 for appropriate actions. Transponder 10 may contain an energy storage unit that is charged by energy received from signal 56 when wireless communication device 10 is in the range of field 58), the seal comprising a memory (18)  that may assume an active state (Active state when interrogated by reader)  or an inactive state ( not being interrogated, thus not powered), the seal being configured such that: the memory may be activated only by the electronic device (10)  when said device is supplied with power by the reader  (P64-P65  the transponder 23is a passive) and receives a memory activation command (power event)  from said reader so as to 
King fails to specifically disclose that the seal is reusable; receiving a memory activation command from said reader so as to store an intact state of the seal in the memory and the electronic device being configured to respond to a request from a reader regarding the state of the seal by providing information corresponding to an intact state of the seal when the memory is activated.
However Nakamura discloses a reusable seal (P7 Detection device 1 can be attached to another package 100 and used again); receiving a memory activation command (power event)  from said reader so as to store an intact state of the seal in the memory (Page 3 of translation ; RFID tag 23  generates electric power from radio closed as a first contact part and a second contact part have contact with the package the detection unit 106 stores the changed state (contact or non-contact) in the storage unit 150 . Next, the communication unit 101 receives a read signal of the article data 151 from the RFID reader 9 (step S12). Next, the communication unit 101 reads the article data 151 stored in the storage unit 150 (step S13). Next, the communication unit 101 transmits the read article data 151 to the RFID reader.
Given the teachings of Nakamura it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the teachings of King with a reusable seal; receiving a memory activation command from said reader so as to store an intact state of the seal in the memory and the electronic device being configured to respond to a request from a reader regarding the state of the seal by providing information corresponding to an intact state of the seal when the memory is activated.

Re Claim 2, King and Nakamura discloses the seal according to claim 1,  and King further discloses such that the deactivation of the memory when the volume to be monitored is opened is performed by an action of an electrical circuit in relation to the sensor without requiring the electronic device to be supplied with power or said electrical circuit PATENT APPLICATION6109.140626 to be supplied with power (P88).  
Re Claim 3, King and Nakamura discloses the seal according to claim 1, and King discloses wherein the antenna and the electronic device form part of an RFID device (P60; Fig. 1).  
Re Claim 4, King and Nakamura discloses the seal according to claim 1, and King discloses wherein the memory comprises a capacitor that may assume a charged state or a discharged state such that a charged state of the capacitor corresponds to an activated state of the memory and a discharged state of the capacitor corresponds to a deactivated state of the memory (P79, P108, P119).  
Re Claim 6, King and Nakamura discloses the seal according to claim 4, and Nakamura discloses wherein the memory is incorporated within the electronic device (Page 3 and FIG. 6 of translation a diagram illustrating an example of functional blocks of the detection apparatus 1 according to the first embodiment. The detection device 1 according to the embodiment includes a communication unit 101, a display control unit 102, a display unit 103, a measurement unit 104, an acquisition unit 105, a detection unit 106, and a storage unit 150. The storage unit 150 corresponds to the flash memory 22 and the RFID tag 23).  

Re Claim 10, King and Nakamura discloses a vehicle comprising: a reusable seal according to claim 1; and King discloses a reader for communicating with said seal, 10 PATENT APPLICATION6109.140626 the opening sensor being arranged so as to allow a volume of the vehicle with restricted access to be monitored (P65-P66).


Conclusion
The following reference it cited but not relied upon: Tang US Patent No. 10, 074247 discloses a package having a sensor that detects the opening of the package. Upon detecting the opening of the package, a device associated with the sensor transmits a signal to a web server. The web server may take various actions in response to the receipt of the signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SONJI N JOHNSON/Primary Examiner, Art Unit 2887